Citation Nr: 0023063	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  98-17 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for stenosis of the 
cervical spine.

2.  Entitlement to service connection for a herniated nucleus 
pulposus of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel

INTRODUCTION

The veteran had active duty for training from July to 
December 1988, which was followed by a period of National 
Guard service, and had active service from December 1990 to 
May 1991, which also was followed by a period of National 
Guard service.

In August 1998, he claimed service connection for undiagnosed 
illnesses of the cervical and lumbar spines.  This appeal 
comes to the Board of Veterans' Appeals (Board) from a 
September 1998 rating decision by the Columbia, South 
Carolina, Regional Office (RO) that denied the claims.


FINDING OF FACT

The claims for service connection for stenosis of the 
cervical spine, and for a herniated nucleus pulposus of the 
lumbar spine, are not plausible under the law as they are not 
accompanied by adequate supporting medical evidence.


CONCLUSION OF LAW

The claims for service connection for stenosis of the 
cervical spine, and for a herniated nucleus pulposus of the 
lumbar spine, are not well grounded.  38 U.S.C.A. §  5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Evidence

The veteran's service medical records treatment for a number 
of disorders, none of which related to the back.  
Nevertheless, he reported recurrent back pain at a May 1991 
examination.  No specific findings were recorded.  

The first postservice medical record relative to his back was 
one from VA dated in September 1994.  There the veteran 
reported that, though he had no history of trauma, left hip 
and buttock pain began that day.  There was no sensory or 
motor deficit, but X rays showed narrowing of the disc space 
at L5-S1 which, the radiologist suggested, could represent a 
degenerating disc.  He was treated for musculoskeletal pain 
and advised to return if the pain worsened or persisted.

The veteran returned in April 1996.  He gave a two-year 
history of right knee and hip pain, worse that day.  There 
was full, pain-free range of motion of the right hip, but 
tenderness of the lateral thigh.  The assessment was bursitis 
of the right greater trochanter.  He was again treated for 
musculoskeletal pain and advised to return if the symptoms 
worsened or persisted.

The veteran returned in April 1998 and complained of back 
pain that began that morning.  It radiated to the left 
gluteal area and down the left leg.  Examination of the lower 
extremities showed a motor deficit due to pain; straight leg 
raising was positive on the left at 30 degrees and, on 
reexamination a few days later, at 45.  The diagnosis was 
sciatica.  X rays showed narrowing of the disc space at L5-S1 
and computerized tomography a few days later showed a large 
herniated disc at L5-S1.

On May 1998 VA outpatient treatment records, the veteran 
reported sudden back pain three weeks earlier while bending 
over to change a spark plug, or oil, in his lawnmower.  He 
said the pain radiated to the left hip, down the left leg, 
and into the foot.  Currently, he had weakness with all 
movement on the left and with flexion of the left knee.  
Magnetic resonance imaging of the lumbar spine showed a large 
disc herniation at L5-S1.

On a VA outpatient treatment record dated a few days later, 
the veteran complained of neck pain and left arm numbness and 
weakness.  Magnetic resonance imaging of the cervical spine 
showed of stenosis of the spinal canal resulting in deformity 
of the spinal cord, most severe at C3-4 and C5-6, and a disc 
protrusion at C6-7.

In June 1998, the veteran underwent a diskectomy and 
laminectomy at L5-S1.

A September 1998 record from the VA neurosurgery clinic noted 
that, since April, the veteran had been treated for cervical 
and lumbar spine disease and that, since he had no history of 
trauma, it was of "undiagnosed cause."

In December 1998, the veteran underwent diskectomies at C5-6 
and C6-7.

In a January 1999 letter to a state senator, the veteran said 
he was in the Persian Gulf War and that he had a spinal 
disorder.  He contended that the spinal disorder was an 
undiagnosed illness caused by chemical warfare agents.

At a January 1999 hearing, the veteran testified that, in 
service, he was a chemical equipment specialist trained in 
the use of devices that detected chemical weapons.  He said 
he had no back trouble at the time of his separation from 
service in May 1991 and only began having it in 1994.  
However, he had not injured his back and doctors did not know 
the cause of his back trouble.  He contended that it amounted 
to an undiagnosed illness from the Gulf War and that a VA 
doctor had said as much in a September 1998 record.  He said 
that, in the Gulf, "this chemical we were hit with - it is a 
low density radiation.  It don't hit you all at once.  It 
takes a while for - and what it does, it attacks your weakest 
parts.  Especially your spine.  But it does not happen in six 
months or a year.  It takes several years."  Later, he 
testified that he began having back trouble before 1994, at 
least six months before he first sought treatment, and that, 
in fact, back trouble began in his neck.

Analysis

Service connection is granted for disability resulting from 
injury or disease incurred or aggravated in service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, the Persian 
Gulf War Veterans' Benefits Act, Pub.L. 103-446, (November 2, 
1994), now 38 U.S.C.A. § 1117, provides that VA may pay 
compensation to a veteran of the Persian Gulf War who has a 
chronic disability resulting from one or more undiagnosed 
illnesses that became manifest to a degree of 10 percent or 
more while serving on active duty in the Southwest Asia 
theater of operations or within a presumptive period to be 
prescribed by regulation.  The implementing regulation, 
38 C.F.R. § 3.317, provides that VA will pay compensation to 
a Persian Gulf War veteran who exhibits, by December 31, 
2001, objective indications of chronic disability that 
cannot, by history, physical examination, or laboratory test, 
be attributed to any known clinical diagnosis.  Although the 
regulation suggests signs or symptoms that may be 
manifestations of undiagnosed illnesses, it is clear that 
medical evidence is needed to determine whether, in a given 
case, the signs or symptoms manifested are attributable to a 
known clinical diagnosis or to an undiagnosed illness.  VA 
adjudicators may not rely on their own unsubstantiated 
medical conclusions to make that determination.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

However, a claimant seeking benefits under a law administered 
by the Secretary of Veterans Affairs has the burden to submit 
sufficient evidence to justify a belief by a fair and 
impartial individual that the claim is well grounded; then, 
if that burden is met, VA has the duty to assist the claimant 
in developing additional evidence pertaining to the claim.  
38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet. App. 78, 81-2 
(1990); Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  If 
that burden is not met, the duty to assist pursuant to 
38 U.S.C.A. § 5107(a) does not attach.  Morton v. West, 12 
Vet. App. 477, 480-1 (1999), citing Grivois v. Brown, 6 Vet. 
App. 136, 139 (1994); Anderson v. Brown, 9 Vet. App. 542, 546 
(1996).  Indeed, if the claim is not well grounded, the Board 
is without jurisdiction to adjudicate it.  Boeck v. Brown, 6 
Vet. App. 14, 17 (1993).  Further, the Court has made it 
clear that it is error for the Board to proceed to the merits 
of a claim that is not well grounded.  Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 
118 S. Ct. 2348 (1998).  Thus, the threshold question in any 
case is whether the claimant has submitted sufficient 
evidence to present a well-grounded claim.

A well-grounded claim is a plausible claim, one that is 
meritorious on its own or capable of substantiation; it need 
not be conclusive, but only possible, to satisfy the initial 
burden of 38 U.S.C.A. § 5107(a).  Murphy, Lathan, supra.  To 
present a well-grounded claim, the claimant must provide 
evidence; mere allegation is insufficient.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In addition, except 
for evidentiary assertions that are inherently incredible or 
beyond the competence of the person making them, the 
credibility of evidence is presumed for the limited purpose 
of determining whether a claim is well grounded.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  Further, at this threshold 
stage of the adjudication process, we consider only that 
evidence favorable to the claim.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  Finally, competent lay evidence may 
suffice where the determinative issue is factual in nature, 
but medical evidence is required where the determinative 
issue involves medical etiology or diagnosis.  Gregory v. 
Brown, 8 Vet. App. 563, 568 (1996).

For a service connection claim to be well grounded, there 
must be medical evidence of current disability, lay or 
medical evidence of incurrence or aggravation of a disease or 
injury in service, and medical evidence of a nexus (i.e., a 
connection or link) between service and the current 
disability.  Winters v. West, 12 Vet. App. 203, 207-9 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, No. 99-7108 (Fed.Cir. July 26, 2000); Epps, supra; 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

The veteran contends that his back disability is attributable 
to exposure to chemicals or radiation in the Persian Gulf 
War.  However, as a lay person (i.e., one without medical 
training or expertise), he is not competent to prove a matter 
requiring such training or expertise.  Jimison v. West, 13 
Vet. App. 75, 77-78 (1999) ("Unsupported by medical 
evidence, a claimant's personal belief, however sincere, 
cannot form the basis of a well-grounded claim."), citing 
Moray v. Brown, 5 Vet. App. 211, 214 (1993), and Grottveit v. 
Brown, 5 Vet. App. 91, 92 (1993); Voerth v. West, 13 Vet. 
App. 117, 120 (1999); Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1991); 
Carbino v. Gober, 10 Vet. App. 507, 510 (1997); aff'd sub 
nom. Carbino v. West, 168 F.3d 32 (Fed. Cir. 1999); Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).

In this case, there is no medical evidence that the veteran 
has an undiagnosed illness.  In fact, his illnesses have been 
diagnosed as stenosis of the cervical spine and a herniated 
nucleus pulposus of the lumbar spine.  He and his 
representative have cited a September 1998 VA medical record 
that said that the cause of his cervical and lumbar spine 
disease was undiagnosed.  However the cause, or etiology, of 
disease is frequently "undiagnosed," or unknown.  That is 
not the same as saying that the disease itself is undiagnosed 
or unknown.  For example, the cause of a given form of cancer 
may be undiagnosed or unknown, but doctors are still able to 
determine that the patient has cancer.  Here, doctors know 
that the veteran has stenosis of the cervical spine and had a 
herniated nucleus pulposus of the lumbar spine.  They do not 
know the cause of those disorders, but none of them have said 
that either disorder is, or that both disorders are, due to 
the veteran's service in the Persian Gulf.  Moreover, while 
the September 1998 note indicates "no trauma," VA treatment 
records clearly reflect a sudden onset of low back pain after 
a bending incident in April 1998.  It may be that the 
physician was unaware of this history.  In any event, for the 
reasons stated above, the reliance on this statement by the 
veteran and his representative to establish a claim for Gulf 
War undiagnosed illness is misplaced for the reasons set 
forth herein.

In sum, there is no medical evidence that the veteran has an 
undiagnosed illness and there is no medical evidence that the 
disorders that have been diagnosed, stenosis of the cervical 
spine and a herniated nucleus pulposus of the lumbar spine, 
are attributable to military service.  In the absence of such 
medical evidence, the claims are not well grounded and must 
be denied.


ORDER

Entitlement to service connection for stenosis of the 
cervical spine, and for a herniated nucleus pulposus of the 
lumbar spine, is denied.




		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

 

